DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 16- 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10092135. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 10092135 anticipate the present claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the kamado oven inlet”.  There is insufficient antecedent basis for this limitation in the claims.  It is unclear if the limitation is referring to the previously recited outlet, or 
Claims 17-31 are indefinite at least by virtue of dependency.
Claims 25, 26, and 29 recite “the firebox”.  There is insufficient antecedent basis for this limitation in the claims.   It is unclear if the limitation is referencing the previously recited Fire chamber or establishing a new element to the claims. 
Claims 26 and 27 recite “the kamado oven” describing a positional relationship of the kamado oven with respect to components of the assembly.  It is unclear if the limitation amounts to intended use or if applicant is positively reciting the kamado oven as an element of the claims. Examiner interprets the limitation as intended use. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mason US3789824.
Regarding claim 16, Mason US3789824 discloses an assembly comprising: 
a fire chamber having a heated gas outlet (Fig. 3, firebox 11); 
a smoke chamber in fluid communication with the heated gas outlet to receive heated gas therefrom (chamber 2 with outlet corresponding to 30); 

a kamado oven outlet (Damper 32 opens and closes an outlet of the chimney which provides heated gas to oven 3), and 
a first outside air opening in the chimney in fluid communication to an outside atmosphere (chimney 38 represents and outside air opening); and 
an interior air valve in the chimney having a first position directing heated gas from the smoke chamber into the outside atmosphere through the first outside air opening, and a second position directing heated gas from the smoke chamber into the kamado oven inlet (damper 32 directs air outside through chimney 32 or into oven 3).
Regarding claim 29, Mason further teaches the assembly of claim 16, comprising: a firebox defining the fire chamber, the firebox having a door opening into the fire chamber to allow combustible material to be inserted therein (Mason, Fig. 3, Door 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason US3789824 in view of Walters US20110283990.
Regarding claim 17, Mason does not expressly disclose the assembly of claim 16, comprising: a first outside air valve positioned over the first outside air opening arranged and configured to selectively control the flow of heated gas from the chimney into the outside atmosphere.
Walters US20110283990 teaches in the field of solid fuel grills providing the outside air opening with a rotatable outside air valve configured to selectively control the flow of heated gas to the atmosphere (Fig. 5, cover 172, ¶48)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Mason with as outside air valve, as taught by Walters, since doing so amounts to a known technique for improving solid fuel grills in the art with the known predictable result of allowing adjustment of the amount of air flowing to the atmosphere.  
Regarding claim 18, Mason in view of Walters further teaches the assembly of claim 17, wherein the first outside air valve is mounted to the chimney and includes a gate independently slidable between a closed and an open position to selectively control the flow of heated gas from the chimney into the outside air (Walters, ¶58 Fig. 5 and 11, the cover rotates or slides between open and closed positions).

Claims 24, 25, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason US3789824 in view of McCary US20140224241. 
Regarding claim 24, Mason further teaches the assembly of claim 16, comprising: an oven having a smoke inlet in fluid communication with the chimney (Fig. 3, oven 3).
Mason does not expressly teach wherein the oven is a Kamado oven. 
McCary US20140224241 teaches an outdoor cooking or smoker system where in oven or cooking chamber is constructed as a kamado style insulated cooking chamber (abstract).  McCary teaches that providing a kamado insulated cooker yields the benefits of increased moisture in the food (¶5) and allow for locating and operating the device in more convenient locations (¶10).   


Regarding claim 25, Mason further teaches the assembly of claim 16, wherein a kamado oven is mounted above the firebox, and wherein the interior air valve of the chimney is positioned above the firebox and below the top of the oven (Mason, Fig. 3 oven 3 is above firebox 11. Damper 32 is above 11 and below the top of oven 3)
Mason does not expressly teach wherein the oven is a Kamado oven. 
McCary US20140224241 teaches an outdoor cooking or smoker system where in oven or cooking chamber is constructed as a kamado style insulated cooking chamber (abstract).  McCary teaches that providing a kamado insulated cooker yields the benefits of increased moisture in the food (¶5) and allow for locating and operating the device in more convenient locations (¶10).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Mason’s device such that oven 3 is an insulated kamado style cooker since doing so is a known technique for improving similar cooking devices in the art with known predictable results, would retain more moisture in the food, allow for placement in a more convenient location, and/or insulated against potential fire, burning, or melting hazards.   

Regarding claim 26, Mason further teaches the assembly of claim 16, wherein the smoke chamber is positioned above the firebox and below the oven (Mason, Fig. 3).
Mason does not expressly teach wherein the oven is a Kamado oven. 
McCary US20140224241 teaches an outdoor cooking or smoker system where in oven or cooking chamber is constructed as a kamado style insulated cooking chamber (abstract).  McCary teaches that providing a kamado insulated cooker yields the benefits of increased moisture in the food (¶5) and allow for locating and operating the device in more convenient locations (¶10).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Mason’s device such that oven 3 is an insulated kamado style cooker since doing so is a known technique for improving similar cooking devices in the art with known predictable results, would retain more moisture in the food, allow for placement in a more convenient location, and/or insulated against potential fire, burning, or melting hazards.   

Regarding claim 27, Mason further teaches the assembly of claim 16, comprising: a housing, wherein the firebox and smoke chamber are contained within the housing, and wherein the chimney is mounted outside the housing connecting the housing to the oven (Mason, Fig. 3 and Fig. 4, oven 2 represents a firebox and a smoke chamber within a common housing, flue 30 is outside oven 2).
Mason does not expressly teach wherein the oven is a Kamado oven. 
McCary US20140224241 teaches an outdoor cooking or smoker system where in oven or cooking chamber is constructed as a kamado style insulated cooking chamber (abstract).  McCary teaches that providing a kamado insulated cooker yields the benefits of increased moisture in the food (¶5) and allow for locating and operating the device in more convenient locations (¶10).   
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Mason’s device such that oven 3 is an insulated kamado style cooker since doing so is a known technique for improving similar cooking devices in the art with known predictable results, would retain more moisture in the food, allow for placement in a more convenient location, and/or insulated against potential fire, burning, or melting hazards.   



Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason US3789824 in view of Wackerman US4281633.
Regarding claim 28, Mason does not expressly disclose the assembly of claim 16, wherein the kamado oven outlet includes a concave plate defining the kamado oven outlet and positionable against the kamado oven allowing fluid flow from the chimney into the kamado oven.
	The difference between the prior art and the claimed subject matter, in part, amounts to a change in shape of the prior art device.  MPEP 2144.04 IV.   Mason expressly teaches changes of shape (Col. 2 Ln. 3-7).  At the time of this office action, there is no persuasive evidence on the record to show that an oven having a convex shape would function differently.   
	Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Mason such that the oven has a convex outer surface since doing so amounts to a routine matter of design choice.  
	Wackerman US4281633 teaches a solid fuel cooking device wherein a gas inlet pipe leading into the cooking chamber (Fig. 3, pipe 20, kettle 10) is provided with a concave plate (flange 21) in order to secure the gas conduit to the convex surface of the cooking chamber (Fig. 3).   
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to attach the flue of Mason to a convex oven by utilizing a concave plate or flange, as taught by Wackerman, since doing so amounts to a known technique in the art for attaching gas conduits to convex surfaces with the known predictable result of securing the conduit.  

	

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mason US3789824 in view of Tucker US20150320259.
Regarding claim 30, Mason does not expressly disclose the assembly of claim 16, comprising: a pellet smoker assembly having a fire pot defining the fire chamber.
Tucker US20150320259 teaches a smoker grill assembly modified to burn pellets by placing a fire pot (20, Fig. 2) in the smoke or heat distribution chamber (16, Fig. 2).   Tucker teaches that such a modification has an advantage over other types of barbecue grills in that pellet grills can be operated for an extended period of time and at a low temperature (¶2). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify Mason with a fire pot and pellet burning assembly, as taught by Tucker, since doing so amounts to simple substitution of known fuel systems in the art with the known predictable results of supporting the burning of pellets there by allowing for operation for an extended period of time at a low temperature. 
Regarding claim 31, Mason in view of Tucker further teaches the assembly of claim 30, wherein the fire pot is positioned within the smoke chamber (See claim 30 above, Tucker teaches placing the fire pot in the heat distribution chamber and Mason teaches the fire box is in the lower chamber, Fig. 3).
Allowable Subject Matter
Notwithstanding the issues of double patenting raised above, Claims 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:  There is insufficient teaching or motivation in the prior art to modify the prior art device to meet the combination of features required by claim 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/AVINASH A SAVANI/Primary Examiner, Art Unit 3762